Case 5:17-cr-00215-SMH-MLH Document 283 Filed 09/03/20 Page 1 of 2 PageID #: 3940



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


  UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 17-00215-01

  VERSUS                                           JUDGE S. MAURICE HICKS, JR

  CHRISTOPHER M.K. DUMAS (01)                      MAGISTRATE JUDGE HORNSBY


                                  MEMORANDUM ORDER

         Before the Court is pro se Defendant, Christopher M.K. Dumas’ (“Dumas”) Petition

  for Judicial Relief. See Record Document 277. Dumas again alleges the Government

  violated the Jencks Act, 18 U.S.C. § 3500, and requests relief from this Court due to such

  violation. See id. Dumas admits that he does not fully understand the relief available.

  See id. Dumas contends that the Government’s August 15, 2020 Jencks Act response

  reveals violations, namely “perjurous [sic] evidence” and the identity of another individual

  who reportedly robbed H&S Grocery in March 2017. Id. at 1.

         In an August 17, 2020 Order, this Court stated that it had reviewed Dumas’ “§ 3500

  Demand for Production of Statements” (Record Document 229) and the Government’s

  response to the motion for production (Record Document 268). See Record Document

  270. The Court concluded that the Government had complied with the Jencks Act and

  no further production was warranted. See id. The Court denied Dumas’ motion for

  production. See id. Nothing presented by Dumas in his instant Petition for Judicial Relief

  changes the Court’s previous analysis. Thus, based on the showing made, Dumas’

  Petition for Judicial Relief (Record Document 277) is DENIED.
Case 5:17-cr-00215-SMH-MLH Document 283 Filed 09/03/20 Page 2 of 2 PageID #: 3941



          IT IS SO ORDERED.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 3rd day of September,

  2020.




                                      Page 2 of 2
